Citation Nr: 9919881	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  95-08 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post operative pectus 
excavatum.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to May 1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Board notes that the veteran perfected appeals 
with respect to the additional issues of entitlement to 
service connection for disability manifested by numbness of 
the hands and feet and hypertension, and for entitlement to a 
compensable evaluation for bilateral inguinal hernia repair.  
The Board, in a decision dated in August 1996, denied service 
connection for disability manifested by numbness of the hands 
and feet and also denied a compensable evaluation for 
bilateral inguinal hernia repair, thus ending the veteran's 
appeal with respect to those matters.  Moreover, subsequent 
to Board remand in August 1996, the RO established service 
connection and assigned a 10 percent evaluation for 
hypertension, effective January 19, 1994, notifying the 
veteran of that determination in February 1999.  Such 
represented a full grant of the benefit sought, i.e. service 
connection.  As the veteran did not express disagreement with 
the "down-stream" issues of the effective date or the 
disability evaluation assigned to the RO's grant of service 
connection, that matter is not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).  Accordingly, the remaining issue on appeal is as 
listed on the first page of this decision.


FINDING OF FACT

Pectus excavatum is congenital in nature and the competent 
evidence of record does not show that such underwent any 
permanent increase in severity during or as a result of 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for pectus 
excavatum is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
1132, 1153, 5107(a) (West 1991); 38 C.F.R. § 3.303, 3.304(b), 
3.306 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.306(a).  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects noted when 
examined and accepted for service.  38 U.S.C.A. § 1132, 
38 C.F.R. § 3.304(b).

Congenital or developmental defects are not diseases or 
injuries within the meaning of VA disability law.  
38 C.F.R. § 3.303(c).  However, VA General Counsel has drawn 
a distinction between "congenital or developmental defects" 
as used in 38 C.F.R. § 3.303(c) and "disease" as used in 
that regulation and 38 U.S.C.A. §§ 1110 and 1131.  In 
Precedent Opinions issued in March 1990 and July 1990, which 
re-issued opinions of 1985, the General Counsel of the VA 
stated that a disease, even if considered hereditary in 
origin, which was capable of improvement or deterioration, 
could be service- connected if first manifest in service or, 
if pre-existing service, progresses at an abnormally high 
rate during service.  See VAOPGCPREC 67-90, 82-90 (July 18, 
1990).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Once a claimant's disability increases 
in severity during service there is a presumption of 
aggravation, unless it can be established by clear and 
unmistakable evidence that the increase was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Townsend v. Derwinski, 1 Vet. App. 408, 
410 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Factual Background

A report of medical examination dated in April 1951, includes 
notation of a marked funnel defect in the chest, congenital 
in nature.  A "2" was assigned under the "P" category for 
the veteran's physical profile, representing "physical 
capacity or stamina."  See Para. 9-3(b)(1)-(6), Army 
Regulation (AR) 40-501, Change 35 (Feb. 9, 1987).  See also 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); Hanson v. 
Derwinski, 1 Vet. App. 512, 514 (1991).  

The report of service medical examination dated in June 1951 
includes notation of funnel chest, "rachitic in origin."  
Further notations indicate that such did not interfere with 
physical exertion and did not produce disfigurement when 
dressed.  Chest x-rays showed no definite evidence of heart 
or lung disease.  On the accompanying report of medical 
history, the veteran reported having or having had asthma.  
The report of medical examination dated in April 1955 
reflects notation of pectus excavatum, "severe displacement 
of cardiac shadow with dullness to the left.  Tachycardia 
plehora of arms and fingers with questionable cyanias."  
Such was noted to have existed prior to service and not to be 
considered disabling.  Further notation indicated that the 
veteran was "extremely apprhensive (sic) about his disease 
which is probably congental (sic)."  

In November, the veteran underwent resection of ribs three 
through 9, bilaterally, with elevation of the sternum to 
correct pectus excavatum.  Records reflect that the veteran 
was admitted in August 1957.  A noted history includes that 
the veteran had pectus excavatum since the age of six, and 
that such was progressive in nature until approximately 1950, 
since which time it stabilized.  The veteran was admitted 
after consultation for frequent episodes of cardiac 
arrhythmia; the veteran provided a history of palpitations 
after age 12.  The report noted two recent and significant 
events of cardiac arrhythmia in March and April 1957.  
Records associated with the service medical file include an 
August 1957 medical statement from the Cleveland Clinic 
Foundation, which includes note that the veteran first 
noticed a chest wall depression at approximately six years of 
age, increasing steadily until he reached physical maturity.  
He reported recently noting palpitation of the heart, and a 
sensation of "smothering, a feeling of impending disaster, 
and a change in heart rate that he describes as being both 
palpable and visible."  Examination revealed a "moderately 
severe pectus excavatum."  There was evidence of marked 
depression of the sternum and some asymmetry of the chest.  
There was no significant variation in muscle development and 
no great degree of costal flare commonly seen in the adult 
form of pectus.  The cardiac silhouette was "deviated 
markedly to the left side."  D.E., M.D., explained to the 
veteran that his "lesion is in essence a congenital one, 
however, that like all of similar problems it has increased 
in magnitude with body growth."  Surgical correction was 
recommended based on cosmetic improvement and an improvement 
in cardiac dynamics.  Dr. D.E. noted that patients with 
severe deviation of the great vessels frequently developed 
significant cardiac arrhythmias, to include tachycardia.  An 
accompanying electrocardiographic report, dated in March 
1957, showed sinus tachycardia.

In April 1958, heart sounds were normal except for 
tachycardia.  A service medical entry dated in December 1958 
notes that the veteran complained of a burning sensation in 
the upper anterior chest within one hour after eating since 
after his operation.  The impression was chronic post-
operative esophagitis.   


The report of service medical examination dated in April 1960 
reflects notation of mild pectus excavatum which was 
surgically improved in November 1957, without evidence of 
respiratory embarrassment.  The veteran's physical profile 
was all "1's" at that time.  Further notes showed 
"excellent result" from the pectus surgery, and that mild 
pectus remained without encroachment upon cardiovascular 
apparatus.  The summary was mild, asymptomatic pectus 
excavatum.  On the accompanying report of medical history, 
the veteran complained of having or having had shortness of 
breath, chest pain or pressure, heart pounding or 
palpitation.  Accompanying notations indicate that such 
symptoms were prior to surgery for correction of pectus 
excavation.

At the time of VA peripheral nerve examination in March 1994, 
the VA examiner noted that the veteran "probably had a 
pectus excavatum that was treated surgically way back in 1958 
by the General Surgeons.  He still has some chest wall 
deformity, caved in around his proximal sternum, but the ribs 
lower down were brought forward some, so that actually 
protrude somewhat.  He still get (sic) some chest wall aching 
soreness and tenderness as a result of this."  The veteran 
had complaints to include limited physical activities, 
fatigue and exhaustion, and a fast heart beat.  Examination 
revealed a surgical scar and chest excursion somewhat limited 
by the deformity.  There was no evidence of pain or 
tenderness to palpation over the sternum or the chest wall.  
Further examination noted a history of corrective surgery to 
allow more room for the veteran's heart.  General medical 
examination revealed no scar tenderness.  Special 
hypertension examination includes notation that diagnostic 
testing revealed no left ventricular hypertrophy and that the 
apex beat was at the midclavicular line.  Electrocardiogram 
revealed a sinus tachycardia and a possible left atrial 
enlargement.

In April 1997, the veteran presented for a VA neurologic 
examination.  The examiner noted the veteran's history of 
corrective surgery for pectus excavatum in 1957.  The 
examiner also noted that the veteran had a history of 
hypertension.  Examination revealed neurologic findings 
opined to be unrelated to his in-service pectus excavatum 
operation.  In connection with a VA hypertension examination 
conducted in June 1997, the examiner noted no documented 
tachycardia for years, and no history of cardiac symptoms o 
include chest pain or shortness of breath.  The chest 
configuration was unremarkable and the heart was not enlarged 
to examination.  Holter monitor testing revealed occasional 
isolated premature atrial contraction, one run three beat 
atrial tachycardia.  The impressions were hypertension and 
occasional atrial premature beats, opined to be unrelated to 
pectus excavatum.

In January 1999, the veteran reported for a VA examination.  
The veteran provided a history of pectus excavatum since age 
six, with palpitations since age 12.  The veteran further 
indicated that his palpitations had decreased markedly since 
the surgery.  The VA examiner noted the veteran's history of 
hypertension.  Physical examination revealed a surgical scar 
over the sternum and a deformity of the proximal to mid-
sternum, as well as prominent ribs.  There was good 
inspiratory and expiratory excursion.  There was no evidence 
of pain or tenderness during the examination.  The veteran 
indicated that the shown degree of deformity was residual 
from the surgery and had not progressed or worsened since 
that time.  The examiner indicated that there could be some 
association between the veteran's palpitations and pectus 
excavatum.  The veteran complained that due to embarrassment 
and harassment he felt his tachycardia and mental anguish 
were exacerbated by service.  The examiner stated that he was 
unable to comment on that other than that physical 
examination showed the existence of a mild pectus excavatum, 
and by opining that he did not think there was aggravation on 
active duty of the pectus excavatum.  

Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

For definitional purposes pectus excavatum is "a hollow at 
the lower part of the chest caused by a backward displacement 
of the xiphoid cartilage."  STEDMAN'S MEDICAL DICTIONARY 
1315 (26th ed.,1995).  The Board notes that the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court"), in Thurber v. Brown, 
5 Vet. App. 119 (1993), set out certain proscriptions 
relevant to evidence obtained subsequent to the most recent 
statement/supplemental statement of the case, mandating that 
the veteran be given notice thereof and a chance to respond 
with argument and/or evidence.  However, in Thurber the Board 
had placed material reliance in its decision upon a medical 
treatise to which it had not given the veteran an opportunity 
to respond, whereas in the instant case, the citation 
provided above is purely for definitional purposes to aid in 
the Board's discussion of the specific medical terminology.  
Thurber, 5 Vet. App. at 126.

The veteran does not contest the fact that his pectus 
excavatum existed prior to service.  Rather, he argues that 
such was aggravated due to an in-service operation.  He 
specifically argues that his ribs protrude more and that 
there is a large scar and resulting physical limitations.  He 
also argues that he developed tachycardia as a result of 
exacerbation of his pectus excavatum.

A review of the claims file shows that the veteran's own 
statements are consistent with service medical records at 
entrance noting that he had pectus excavatum prior to entry.  
There is neither argument nor competent medical opinion in 
refutation thereof.  Thus, in this case, the presumption of 
soundness did not attach.  See 38 U.S.C.A. § 1132, 
38 C.F.R. § 3.304(b).  Accordingly, the Board will continue 
to address the question of whether the veteran's congenital 
pectus excavatum was aggravated during service.  In that 
regard, the Board first cites in-service records.  Notably, 
at entrance the veteran's physical capacity/stamina was 
assigned a "2."  At discharge, however, the veteran's 
physical profile consisted entirely of "1's."  Service 
records also note that prior to service, by his history, the 
veteran had experienced episodes of cardiac arrhythmia and 
that in-service surgery was recommended to improve the 
veteran both cosmetically and from a cardiac standpoint.  All 
service records indicate that the surgery was successful in 
effecting an improvement in the veteran's pectus excavatum.  
At discharge, in addition to the positive change shown in the 
veteran's physical profile, his pectus excavatum was 
characterized as mild and asymptomatic.  In connection with 
examination in January 1999, the veteran noted that his 
symptoms of palpitations had decreased markedly since his in-
service corrective surgery.  The veteran further stated that 
his degree of deformity had not progressed or worsened since 
his in-service surgery.  Despite the above comments, the 
veteran maintained exacerbation due to embarrassment and/or 
harassment.  However, the January 1999 VA examiner considered 
both the medical evidence in the claims file and the 
veteran's own assertions and opined that there was no 
evidence of aggravation of pectus excavatum during service.  
That examiner noted that the deformity was only mild.  Such 
opinion is consistent with service records showing an 
improvement post operatively and noting that such deformity 
was asymptomatic at service discharge.  Such is also 
consistent with other post-service examination opinions 
either absent comment relevant to aggravation or dissociating 
symptomatology from the veteran's pectus excavatum.  
Aggravation may not be conceded where as here, the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  

The Board notes that there is no competent medical evidence 
of record in refutation of the above.  The veteran himself 
has argued that as a result of embarrassment and harassment 
due to his condition, his mental state and his palpitations 
were exacerbated.  In that regard, the Board notes that 
issues involving a medical diagnosis or opinion as to medical 
causation require competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation, and specifically relevant to 
aggravation, competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, his statements are not competent to 
provide the requisite evidence that his pectus excavatum 
increased in severity during service.  There is no competent 
evidence of aggravation in the current record.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claim appears to be not well-
grounded, where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  Thus, the VA has 
no duty to inform the veteran under 38 U.S.C.A. § 5103(a).  
See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Service connection for post operative pectus excavatum is 
denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 

